Title: To James Madison from Abram Speers and Others, [post–16 July 1814]
From: Speers, Abram
To: Madison, James


        
          [post–16 July 1814]
        
        The Undersigned Citizens of Indiana County in the Commonwealth of Pennsylvania haveing Long known Daniel McQu[i]lkin now a Sergeant in the detachment of 22nd. Infantry under the Command of Captain Cormack at Fort Fayette near Pittsburg as a man of sober and correct morals and habits and well qualafied to discharge the duties of a Lieutena[n]t or Subaltern in the Army of the United States the undersigned therefore re[s]pectfully beg leave to recommend the said Daniel McQuilkin to your Excellancy as a very suitable person to be appointed a first or second Lieutenant, in the Infantry of the United States as they feel confident Mr. McQuilkin if appointed would discharge the duties of such office with honour and fidelity.
        
          Abram Speers[and forty-seven others]
        
      